        Case 18-24950-JAD                         Doc 13           Filed 01/28/19 Entered 01/28/19 15:20:24                                     Desc Main
                                                                   Document     Page 1 of 9

         nil in this infomiaflen to identify your case:


        Debtor I              Robert                 D.                   Agona                                                 ChecR if this is an amended
                              Fr.IN.m,
                                                                                                                                plan, and list below the
                                                                                                                                sections of the plan that have
        Debtor 2
        lspovse, if ttng)     F,.t Nar,              MdIe   N.m.               Liii   N.m.                                      been changed.

        united States Bankruptcy court for the Westem District of Pennsylvania


                case number   18-24950
        (it   known(



    Western District of Pennsylvania
    Chapter 13 Plan Dated:                                         Januaw2e. 2019


                      Notices

    To Debtors:               This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                              indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules and judicial
                              rulings may not be confirmable. The terms of this plan control unless otherwise ordered by the court.

                              In the following notice to creditors, you must check each box that applies.

    To Creditors:             YOUR RIGHTS MAYBE AFFECTED BY THIS PLAN. YOUR CLAIM MAYBE REDUCED, MODIFIED, OR ELIMINATED.

                              You should read this plan carefuly and discuss it with your attorney if you have one in this bankruptcy case, If you do not have an
                              attorney, you may wish to consult one.

                              IF YOU OPPOSE THIS PLAN’S TREATMENT OF YOUR CLAIM OR ANY PROVISION OF THIS PLAN, YOU OR YOUR
                              ATTORNEY MUST FILE AN OBJECTION TO CONFIRMATION AT LEAST SEVEN U) DAYS BEFORE THE DATE SET FOR
                              THE CONFIRMATION HEARING, UNLESS OTHERWISE ORDERED BY THE COURT. THE COURT MAY CONFIRM THIS
                              PLAN WITHOUT FURTHER NOTICE IF NO OBJECTION TO CONFIRMATION IS FILED. SEE BANKRUPTCY RULE 3015. IN
                              ADDITION, YOU MAY NEED TO FILE A TIMELY PROOF OF CLAIM IN ORDER TO BE PAID UNDER ANY PLAN.

                              The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether the plan
                              includes each of the following items. If the “Included” box is unchecked or both boxes are checked on each line, the
                              provision will be ineffective if set out later in the plan.

  1.1          A limit on the amount of any claim or arrearagos set out in Part 3, which may result in a partial
               payment or no paymont to the secured creditor (a separate action wIll be required to                             C    Included     (    Not Included
               effectuate such limit)
  1.2          AvoIdance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in
               Section 3.4 (a separate action will be required to effectuate such limit)                                        C    Included     (‘   Not Included

  1.3          Nonstandard provisions, set out in Part 9                                                                       C     Included     R    Not Included



•i                    Plan Payments and Length of Plan


2.1 Debtor(s) will make regular payments to the trustee:

        Total amount of 51046.68                  per month for a remaining plan term of 60           months shaD be paid to the trustee from future earnings as
        follows:
        Payments              By Income Attachment        Directly by Debtor                 By Automated Bank Transfer

        D#1                               $0.00                       $1,046.68                          50.00

        D#2                               50.00                         $0.00                            $0.00

    (Income attachments must be used by debtors hang attachable income)                       (SSA direct deposit recipients only)




PAWB Local Form 10(12117)                                                      Chapter 13 Plan                                                          Page 1 of 9
            Case 18-24950-JAD                    Doc 13       Filed 01/28/19 Entered 01/28/19 15:20:24 Desc Main
     Debtor(s)     Robert D. Agona                            Document     Page 2 of 9    Case number 18-24950

       2.2 Additional payments:

                 Unpaid Filing Fees. The balance of 5                         shall be fuly paid by the Trustee to the Clerk of the Bankruptcy Court from the first
             U   available funds.
             Check one.

             U   None, If ‘None’ is checked, the rest of Section 2.2 need not be completed or reproduced.

                 The debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated
                 amount, and date of each anticipated payment.

                 569052.60 balloon payment in the 60th month from sale of Debtors interest in Skis and Nicks Lounge




      2.3     The total amount to be paid Into the plan (plan base) shall be computed by the trustee based on the total amount of plan payments
              plus any additional sources of plan funding described above.

     •t4             Treatment of Secured Claims


      3.1    Maintenance of payments and cure of default, If any, on Long-Term Continuing Debts.

             Check one.


             U   None, If ‘None is checked, the rest of Section 3.1 need not be comp:eted or reproduced.

                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
                 the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed by the trustee. Any existing
                 arrearage on a listed claim will be paid in full through disbursements by the trustee, without interest, If relief from the automatic stay is
                 ordered as to any Item of collateral listed in this paragraph, then, unless otherwise ordered by the court, alt payments under this paragraph
                 as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan.
             Name of creditor                              Collateral                                    Current               Amount of           Stan date


                                 a
                                                                                                         instaltment           arrearage (if       (MMrYVYY)
                                                                                                         payment               any)
                                                                                                         (including escrow)

             PNC Sank                                      a2hie5e44                                            $700.00            $14,338.00          3)1119

             Insert additional claims as needed.

      3.2 Request for valuation of security, payment of fully secured claims, and modification of undorsecured claims.

             Check one.
                 None, If “None’ is checked, the rest of Section 3.2 need not be completed or reproduced.

                 The remainder of this paragraph will be effective only if the applicable box in Pad I of this plan is checked.

                 The debtor(s) will request, by filing a separate adversary proceeding, that the court determine the value of the secured claims listed
            U    below.

            For each secured claim listed below, the debtor(s) state that the value of the secured claims should be as set out in the column headed
            Amount of secured claim. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.
            The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5. If the
            amount of a creditor’s secured claim Is listed below as having no value, the creditor’s allowed claim will be treated in its entirety as an
            unsecured claim under Part 5 (provided that an appropriate order of court Is obtained through an adversary proceeding)
            Name of creditor           Estimated amount          Cottaterat        Vatue of       Amount of     Amount of        tnterest      Monthty
                                       of crodito?s total                          collateral     claims senior secured          rate          payment to
                                       claim (See Para. 8.7                                       to creditor’s claim                          creditor
                                       below)                                                     claim

                                                   $0.00                                $0.00           50.00          50.00          0%             50.00


            Insert addtional claims as needed.




PAWB Local Form 10 (12/17)                                                     Chapter 13 Plan                                                            Page 2 of 9
        Case 18-24950-JAD                       Doc 13        Filed 01/28/19 Entered 01/28/19 15:20:24 Desc Main
     Debtor(s)     Robed D. Agona                             Document     Page 3 of 9    Case number 18-24950

      3.3 Secured claims excluded from 11 U.S.C.          § 506.
           Check one.

           i None. If ‘None” is checked, the test of Section 3.3 need not be completed or reproduced.

                 The claims listed below were either:

           (1) Incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for personal
           use of the debtor(s), or
           (2) Incurred within one (1) year of the petition date and secured by a purchase money security Interest in any other thing of value.

           These claims will be paid In full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee.

           Name of creditor                         Collateral                                     Amount of claim         Interest     Monthty payment
                                                                                                                           rate         to creditor

                                                                                                          $0.00                 0%                50.00

           Insert additional claims as needed.

      3.4 LIen Avoidance.

           Check one.
                 None, If None’ Is checked, the rest of Section 3.4 need not be completed or reproduced.                The remainder of this paragraph will be
                 effective only if the applicable box in Pan I of this plan is checked.
                 The judicial liens or nonpossessory, nonpurchase-money security interests securing the claims listed below impair exemptions to which the
                 debtor(s) would have been entitled under 11 U.S.C. § 522(b). The debtor(s) will request, by filing a separate motion, that the court order
                 the avoidance of a judicial lien or security interest securing a claim listed below to the extent that it impairs such exemptions. The amount of
                 any judicial lien or secuilty interest that is avoided wil: be treated as an unsecured claim in Pad S to the extent allowed. The amount, if any,
                 of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522W ar,d
                 Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.

          Name of creditor                          Collateral                                     ModIfied principal       Interest     Monthly payment
                                                                                                   balance’                 rate         or pro rata

                                                                                                           50.00                 0%               $0.00

          Insert additional claims as needed.

           lf the lien will be wholly avoided, Insert $0 for Modified principal balance.
      3.5 Surrender of Collateral.
          Check one,
          i None. If None ‘is checked, the rest of Section 3 5 need not be completed or reproduced.

                 The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that upon
          D      confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301
                 be terminated in all respects. Any allowed unsecured claim resuiting from the dispostion of the collateral wi:I be treated in Part 5.

          Name of creditor                                                            Collateral




          Insert additional claims as needed.




PAWB Local Form 10(12/17)                                                     Chapter 13 Plan                                                             Page 3 of 9
         Case 18-24950-JAD                        Doc 13       Filed 01/28/19 Entered 01/28/19 15:20:24 Desc Main
      Debtor(s)     Robed 0. Agona                             Document     Page 4 of 9    Case number 18-24950

       3,6 Secured tax claims.
                Name of taxing authority      Total amount of claim Type of tax                     interest       Identifying number(s) If      Tax periods
                                                                                                    rato           collateral Is real estate


                                                       $0.00                                             0%

             Insert additional claims as needed.

            *  The secured tax claims of the Internal Revenue Service, Commonwealth of Pennsylvania, and any other tax claimants
                                                                                                                                 shall bear interest
             at the statutory rate in effect as of the date of confirmation.

     •FTht             Treatment of Fees and Priority Claims


      4.1    General.

            Trustee’s fees and all allowed priority daims. including Domestic Support Obligations other than those treated in Section 6.5, will
                                                                                                                                                be paid in full
            without postpetition interest.

      4.2 Trustee’s tees.

            Trustee’s fees are governed by statute and may change during the course of the case. The trustee shall compute the trustee’s percentage
                                                                                                                                                                 fees
            and publish the prevailing rates on the court’s website for the prior five years. It is incumbent upon the debtor(s)’ attorney or debtor (if
                                                                                                                                                         pro se) and
            the trustee to monitor any change In the percentage fees to insure that the plan is adequately funded,

      4.3 Attorney’s fees.

            Attorney’s fees are payable toRobert 0 Lampl                            In addition to a retainer of $400000       (of which 5400000       was a
            payment to reimburse costs advanced and/or a no-look costs deposit) already paid by or on behalf of the debtor, the amount of $0
                                                                                                                                                            is
            to be paid at the rate of 50           per month. Including any retainer paid, a total of $4000.00     In fees and costs reimbursement has been
            approved by the court to date, based on a combination of the no-look fee and costs deposit and previously approved application(s for
                                                                                                                                                        )
            compensation above the no-look fee. An additional 50                wilt be sought through a fee application to be filed and approved before any
            additional amount will be paid through the plan, and this plan contains sufficient finding to pay that additional amount, without diminishing
                                                                                                                                                          the
            amounts required to be paid under this plan to holders of allowed unsecured claims.

                  Check here if a no-look fee in the amount provided for in Local Bankruptcy Rule 9020-7(c) Is being requested for services rendered to the
                  debtor(s) through participation in the bankruptcy court’s Loss Mitigation Program (do not include the no-look fee in the total amount of
                  compensation requested, above).

      4.4 PrIority claims not treated elsewhere in Part 4.

                  None, If ‘None” is checked, the rest of Section 4.4 need not be completed or reproduced.

                Name of creditor                          Total amount of           Interest          Statute                  “   ‘status
                                                          claim                     rate
                                                                                    (0% If blank)

                                                                    50.00                  0%

            Insert additionai claims as needed.




PAWS Local Form 10(12/1?)                                                     Chapter 13 Plan                                                              Page 4 of9
         Case 18-24950-JAD                     Doc 13         Filed 01/28/19 Entered 01/28/19 15:20:24 Desc Main
      Debtor(s)    Robert D. Agona                            Document     Page 5 of 9    Case number 18-24950

       4.5 PriorIty Domestic Support Obligations not assigned or owed to a governmental unIt,

            if the debtor(s) is/are currently paying Domestic Support Obligations through existing state court order(s) and leaves
                                                                                                                                      this section blank, the
            debtor(s) expressly agrees to continue paying and remain current on all Domestic Support Obligations through existing
                                                                                                                                  state court orders.

                  Check here if this payment is for prepetition arrearages only.

            Name of creditor (specify the actual payee, e.g. PA        Description                           Claim                  Monthly payment
            SCDU)
                                                                                                                                    or pro rata


                                                                                                                      $0.00                   $0.00

           Insert additional ctaims as needed.

      4.6 Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount.
          Check one.

                  None. If ‘None’ is checked, the rest of Section 4.6 need not be completed or reproduced.

                  The allowed priority claims listed below are based on a Domestic Support Obligation that has been assigned to
                                                                                                                                      or is owed to a
           fl     governmental unit and will be paid less than the full amount of the claim under 11 U.S.C.
                  payments in Section 2.1 be for a term of 60 months. See 11 U.S.C. § 1322(a)(4).
                                                                                                            § 1 322(a)(4). This provision requires that


           Name of creditor                                                              Amount of claim to be paid



                                                                                                                       $0.00

           Insert additional claims as needed.

      4.7 Priority unsecured tax claims paid in full.
           Name of taxing authority                            Total amount of claim Type of tax                      Interest         Tax periods
                                                                                                                      rate (0% if
                                                                                                                      blank)

           Penn Trafford School District                               $2,367.07        Real Estate                           0%       2017


           Westmoreland County                                           $0.00          Real Estate                           0%       2017

           Insert add itional claims as needed.




PAWB Local Form 10(12/17)                                                     Chapter 13 Plan                                                         PageS of9
        Case 18-24950-JAD                      Doc 13         Filed 01/28/19 Entered 01/28/19 15:20:24 Desc Main
     Debtor(s)     Robert D. Agona                            Document     Page 6 of 9    Case number 18-24950

     •1iL             Treatment of Nonpriority Unsecured Claims


      5.1   Nonpriority unsecured claims not separately classified.

            Debtor(s) ESTIMATE(S) that a total of $72,228.14        will be available for distribution to nonpriority unsecured creditors.

            Debtor(s) ACKNOWLEDGE(S) that a MINIMUM of 572,22814 shall be paid to nonpriority unsecured creditors to comply with the liquidation
            alternative test for confirmation set forth in 11 U.S.C. § 1325(a)(4).

            The total pool of funds estimated above is NOT the MAXIMUM amount payable to this class of creditors, Instead, the actual pooi of funds
            available for payment to these creditors under the plan base will be determined only after audit of the plan at time of completion. The estimated
            percentage of payment to general unsecured creditors Is ICC                %. The percentage of payment may change, based upon the total amount
            of allowed claims. Late-filed claims will not be paid unless all timely filed claims have been paid in full. Thereafter, all late-filed claims will be paid
            pro-rata unless an objection has been filed within thirty (30) days of filing the claim. Creditors not specifically identified elsewhere in this plan are
            included in this class.

      5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims.

            Check one.

                  None, If “None” is checked, the rest of Section 5.2 need not be completed or reproduced.

                 The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed below on
                 which the last payment is due after the final plan payment. These payments will be disbursed by the trustee. The claim for the arrearage
                 amount will be paid In full as specified below and disbursed by the trustee.
            Name of creditor                                      Current instaiiment         Amount of arrearage          Estimated total             Payment
                                                                  payment                     to be paid on the claim      payments                    beginning
                                                                                                                           by trustee                  date (MM)
                                                                                                                                                       VYYY)

                                                                              $0.00                       $0.00                       $0.00

            Insert additional claims as needed.

      5.3   Postpetition utility monthly payments.
            The provisions of Section 5.3 are available only if the utittty provider has agreed to this treatment These payments comprise a single
            monthly combined payment for postpetition utility services, any postpetition delinquencies, and unpaid security deposits. The claim payment will
            not change for the life of the plan. Should the utility obtain a court order authorizing a payment change, the debtor(s) will be required to file an
            amended plan. These payments may not resolve all of the postpetltion claims of the utility. The utility may require additional funds from the
            debtor(s) alter discharge.

            Name of creditor                                                  Monthly payment                  Postpetition account number



            N/A                                                                             $0.00

            insert additional claims as needed.




PAWB Local Form 10(12)17)                                                      Chapter 13 Plan                                                               Page 6 of 9
        Case 18-24950-JAD                     Doc 13         Filed 01/28/19 Entered 01/28/19 15:20:24 Desc Main
     Debtor(s)    Robert D. Agona                            Document     Page 7 of 9    Case number 18-24950

      5.4 Other separately classified nonpdority unsecured claims.

            Check one.
                 None. If None” is checked, the rest of Section 5.4 need not be completed or reproduced.

                 The afowed nonprioray unsecured claims isted below are separately classified and will be treated as folows:
            Name of creditor                           Basis for separate classification and       Amount of arrearage interest               Estimated total
                                                       treatment                                   to be paid             rate                payments
                                                                                                                                              by trustee

                                                                                                                50.00              0%                $0.00

            Insert additional claims as needed.


     •rmi            Executory Contracts and Unexpired Leases


      6.1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified. AU other executory contracts
            and unexpired leases are rejected.
            Check one.
                 None, If “None” is checked, the rest of Section 6.1 need not be completed or reproduced.

                 Assumed items. Currant installment payments wiN be disbursed by the trustee, Arrearage payments wilt be disbursed by the
                 trustee.
            Name of creditor                DescriptIon of leased property or       Current              Amount of            Estimated total        Payment
                                            executory contract                      installment          arrearage to be      payments by            beginning
                                                                                    payment              paid                 trustee                date (MM/
                                                                                                                                                     YYYY)


                                                                                            $0.00                $0.00                $0.00

            Insert additional claims as needed.


    •mep            Vesting    of Property of the Estate


      7.1 Property of the estate shall not re-vest in the debtor(s) until the debtor(s) have completed all payments under the confirmed plan.


    •FThl:          General Principles Applicable to All Chapter 13 Plans


      8.1   This is the voluntary chapter 13 reorganIzation plan of the debtor(s). The debtor(s) understand and agree(s) that the chapter 13 plan may be
            extended as necessary by the trustee (up to any period permitted by applicable law) to insure that the goals of the plan have been achieved,
            Notwithstanding any statement by the trustee’s office concerning amounts needed to fund a plan, the adequacy of plan funding in order to meet
            the plan goals remains the sole responsibility of debtor(s) and debtor(s)’ attorney. It shall be the responsibility of the debtor(s) and debtor(s)’
            attorney to monitor the plan to ensure that the plan remains adequately funded during Its entire term.

      8,2   Prior to the meeting of creditors, the debtor(s) shall comply with the tax return filing requirements of 11 U.S.C § 1 308 and provide the trustee with
            documentation of such compliance by the time of the meeting. Debtor(s)’ attorney or debtor(s) (if pm se) shall provide the trustee with the
            information needed for the trustee to comply with the requirements of 11 U.S.C. § 1302 as to the notification to be given to Domestic Support
            Obligation creditors, and debtor(s)’ attorney or debtor(s) (if pm se) shall provide the trustee with the calculations retied upon to determine the
            debtor(s)’ current monthly income and disposable income.

      8.3   The debtor(s) shall have a duty to inform the trustee of any assets accuired wflile the chapter 13 case is pending, such as insurance proceeds,
            recovery on any lawsuit or claims for personal injury or property damage, lottery winnings, or inheritances. The debtor(s) must obtain prior cou.1
            approval before entering into any postpetition financing or borrowing of any kind, and before selling any assets.




PAWB Local Form 10(12/17)                                                    chapter 13 Plan                                                             Page 7 of9
        Case 18-24950-JAD                      Doc 13         Filed 01/28/19 Entered 01/28/19 15:20:24 Desc Main
     Debtor(s)    RobertO. Agona                              Document     Page 8 of 9    Case number 18-24950

       8.4   Unless otheR’.se stated in this plan or permitted by a court order, all claims or debts provided for by the plan to receive a distribution shall
                                                                                                                                                              be paid
             by and through the trustee.

       8.5   Percentage fees to the trustee are paid on receipts of plan payments at the rate fixed by the United States Trustee. The trustee has
                                                                                                                                                               the
             discretion to adjust, interpret, and implement the distribution schedule to carry out the plan, provided that, to the extent the trustee seeks
                                                                                                                                                                 a
             material modification of this plan or its contemplated distribution schedule, the trustee must seek and obtain prior authorization of the court, The
             trustee shall follow this standard plan form sequence unless otherwise ordered by the court:

                     Level One:     Unpaid filing fees.
                     Level Two:     Secured claims and lease payments entitled toll U.S.C. § 1325(a)(l)(C) pre-confirmation adequate protection payments.
                     Level Three:   Monthly ongoing mortgage payments, ongoing vehicle and lease payments, installments on professional fees, and
                                    postpetition utility claims.
                      Level Four:   Priority Domestic Support Obligations.
                      Level Five:   Mortgage arrears, secured taxes, rental arrears, vehicle payment arrears.
                      Level Six:    All remaining secured, priority and specially classified claims, and miscellaneous secured arrears.
                      Level Seven: Allowed nonpriority unsecured claims
                      Level Eight:  Untimely filed nonpriority unsecured claims for which an objection has not been filed.
       8.6   As a condition to the debtor(s)’ eligibility to receive a discharge upon successful completion of the plan, debtor(s)’ attorney or debtor(s) (if pro Se)
             shall file Local Bankruptcy Form 24 (Debtor’s Certification of Discharge Eligibility) with the court within forty-five (45) days after making the final
             plan payment.

      8.7    The provisions for payment to secured, priority, and specially classified unsecured creditors in this plan shall constitute claims in accordance with
             Bankruptcy Rule 3004. Proofs of claim by the trustee will not be required. In the absence of a contrary timely filed proof of claim, the amounts
             stated in the plan for each claim are controlling. The clerk shall be entitled to rely on the accuracy of the information contained in this plan with
             regard to each claim. Unless otherwise ordered by the court, if a secured, priority, or specially classified credtor timely files its own claim,
             then the creditors claim shall govern, provided the debtor(s) and debtor(s)’ attorney have been given notice and an opportunity to object. The
             trustee Is authorized, without prior notice, to pay claims exceeding the amount provided in the plan by not more than 5253.

      8.8    Any creditor vAiose secured claim is not modified by this plan and subsequent order of court shall retain its lien.

      8.9    Any creditor whose secured claim is modified or whose lien is reduced by the plan shall retain its lien until the underlying debt is discharged
             under 11 U.S.C. § 1328 or until it has been paid the full amount to which it Is entitled under applicable nonbankruptcy law, whichever occurs
             earlier. Upon payment in accordance with these terms and entry of a discharge order, (he modified lien wilt terminate and be released. The
             creditor shall promptly cause all mortgages, liens, and security interests encumbering the collateral to be satisfied, discharged, and released.

      8.10 The provisions of Sections 8.8 and 8.9 will also apply to allowed secured, priority, and specially classified unsecured claims tied atter the bar
           date. LATE-FILED CLAIMS NOT PROPERLY SERVED ON THE TRUSTEE AND THE DEBTOR(S)’ AITORNEY OR DEBTOR(S) (IF PRO
           SE) WILL NOTBE PAID. The responsibility for reviewing the claims end objecting where appropriate is placed upon the debtor(s).

     •Fm1z           Nonstandard Plan Provisions


      9.1 Check ‘None” or List Nonstandard Plan Provisions.


                 None, If “None” Is checked, the rest of part 9 need not be completed or reproduced.

      Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
      Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

      The following plan provisions will be effective only if the applicable box in Pan I is checked. Any provision set forth herein is subject to
      court approval after notice and a hearing upon the filing of an appropriate motion,




PAWS Local Form 10(12117)                                                     Chapter 13 Plan                                                             Page 8 of 9
        Case 18-24950-JAD                    Doc 13         Filed 01/28/19 Entered 01/28/19 15:20:24 Desc Main
     Debtor(s)    Robert U. Agona                           Document     Page 9 of 9    Case number 18-24950

     IF51(’         Signatures


      la_I Signatures of Debtor(s) and Debtor(s)’ Attorney.

      If the debtor(s) do not have an attorney, the debtor(s)     must sign below; otherwise the debtor(s)’ signatures are optional. The attorney for the
      debtor(s), ii any. must sign below,

      By signing this plan the undersigned, as debtor(s)’ attorney or the debtor(s) (it pro se). certi’(ies) that I/we have reviewed any prior confirmed plan(s),
      order(s) confirming prior plan(s), proofs of claim filed with the court by creditors, and any orders of court affecting the amount(s) or treatment of any
      creditor claims, and except as modified herein, this proposed plan conforms to and is consistent with all such prior plans, orders, and claims, False
      certifications shall subject the signatories to sanctions under Bankruptcy Rule 9011.

      By filing this document, debtor(s)’ attorney or debtor(s) (if pro se), also cenify(les) that the wording and order of the provisions in this
      chapter 13 plan are identical to those contained in the standard chapter 13 plan farm adopted for use by the United States Bankruptcy
      Court for the Western District of Pennsylvania, other than any nonstandard provisions included in Pan 9. It is further acknowledged that
      any deviation from the standard plan form shall not become operative unless it is specifically identified as a “nonstandard” term and is
      approved by the court in a separate order.




      X/s/ Robert D. Agona                                                    X
      Signature of Debtor 1                                                   Signature of Debtor 2


     Executed    anOl/2512019                                                 Executed on
                   MM/DDPYYYY                                                               MMIDDA’YYY



      X/sI RobertO Lampi                                                     Date0112812019
      Signature of debtor(s)’ attorney                                             MM/DDPfYYY




PAWS Local Form 10(12/U)                                                    Chapter 13 Plan                                                             Page 9 of 9
